[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                DECISION
THE COURT: The name of this case is Deena Fazzio v. John Fazzio. This Court denied the motion for contempt. Counsel still sought attorney fees having to bring the motion. When no contempt is found the issue of counsel fees relates to the capacity of the parties for counsel fees other than the issue of fault.
I've examined the financial affidavits that were submitted by both parties, and the plaintiff's income gross was $971.21 less deductions of $202.38 for a net weekly wage of $768.83.
The defendant's affidavit reflected $900 per week gross and after taxes $675.
The Court also examined respective asset positions and the plaintiff's asset position was the cash value of her assets was $57,754. The defendant's was $33,000. Therefore, the Court finds no basis to award counsel fees based upon differential in earning capacity or asset position.
Barall, Judge CT Page 1599